EXHIBIT 10.2

AMENDMENT #3 TO

RECEIVABLES SALE AND CONTRIBUTION AGREEMENT

THIS AMENDMENT #3 TO RECEIVABLES SALE AND CONTRIBUTION AGREEMENT (this
“Amendment”) is entered into as of January 11, 2012, by and between
INTERNATIONAL PAPER COMPANY, a New York corporation (“IPCO”), and RED BIRD
RECEIVABLES, LLC, a Delaware limited liability company formerly known as Red
Bird Receivables, Inc. (“Buyer”), and pertains to the Receivables Sale and
Contribution Agreement between IPCO and Buyer dated as of March 13, 2008, as
heretofore amended (the “Agreement”). Capitalized terms used and not otherwise
defined herein are used with the meanings attributed thereto in the Agreement.

W I T N E S S E T H :

WHEREAS, the parties wish to modify the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto hereby agree as follows:

1. Amendment. Effective as of the date hereof, the Agreement is amended as
follows:

1.1. The definition of “Termination Date” in Exhibit I to the Agreement is
amended and restated in its entirety to read as follows:

“Termination Date” means the earliest to occur of (i) the occurrence of the
Liquidity Termination Date (as defined in the Credit and Security Agreement) for
any Group (as defined in the Credit and Security Agreement) if, following such
Liquidity Termination Date for such Group, there are no Groups or Lenders (as
defined in the Credit and Security Agreement) with any Commitment (as defined in
the Credit and Security Agreement), (ii) the Amortization Date (as defined in
the Credit and Security Agreement), (iii) the Business Day immediately prior to
the occurrence of a Termination Event set forth in Section 5.1(d), (iv) the
Business Day specified in a written notice from Buyer to IPCO following the
occurrence of any other Termination Event, and (v) the date which is 10 Business
Days after Buyer’s receipt of written notice from IPCO that it wishes to
terminate the facility evidenced by this Agreement.

1.2. Exhibit III to the Agreement is deleted and replaced with Exhibit III
hereto.

1.3. Schedule B to the Agreement is deleted and replaced with Schedule B hereto.

2. Representations.

2.1. IPCO hereby represents and warrants to the other parties hereto that it has
duly authorized, executed and delivered this Amendment and that this Amendment
constitutes, a legal, valid and binding obligation of IPCO, enforceable in
accordance with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability).



--------------------------------------------------------------------------------

2.2. IPCO further represents and warrants to the other parties hereto that,
after giving effect to this Amendment, each of its representations and
warranties set forth in Section 2.1 of the Agreement is true and correct as of
the date hereof.

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon the Administrative Agent’s receipt of a counterpart hereof duly
executed by each of the parties hereto and consented to by the Administrative
Agent.

4. Miscellaneous.

4.1. Except as expressly amended hereby, the Agreement shall remain unaltered
and in full force and effect, and each of the parties hereto ratifies and
confirms each of the Transaction Documents to which it is a party.

4.2. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW.

4.3. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same amendment. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or by electronic mail in
portable document format (pdf) shall be effective as delivery of a manually
executed counterpart of this Amendment.

<Signature pages follow>

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

INTERNATIONAL PAPER COMPANY By:  

/s/ ERROL A. HARRIS

  Name:   Errol A. Harris   Title:   Vice President and Treasurer RED BIRD
RECEIVABLES, LLC By:  

/s/ PHILLIP M. SISNEROS

  Name:   Phillip M. Sisneros   Title:   President

By its signature below, the undersigned hereby consents to the foregoing
Amendment pursuant to Section 7.1(i)(xiv) of the Credit and Security Agreement:

 

CITICORP NORTH AMERICA, INC., as Administrative Agent By:  

/s/ DAVID MANDEL

  Name:   David Mandel   Title:   Vice President



--------------------------------------------------------------------------------

Exhibit III

Lock boxes; Collection Accounts; Collection Banks

DOMESTIC

 

Collection Bank

  

Account

  

Lockbox

  

Notes

  

Lockbox

Site

Bank of America

600 Peachtree Street

NE, 9th floor

Atlanta, GA 30308

   3756632185    N/A    Domestic EFT Receivables    N/A

JPMorgan

1 Chase Manhattan

Plaza

New York, NY 10081

   0361046451    N/A    Domestic EFT Receivables    N/A

PNC Bank

2 Tower Center

Boulevard East Brunswick, NJ 08816

  

1014314152

1019837518

  

676565

644095

910780

771689

532629

   Domestic Receivables   

Dallas

Pittsburgh

LA

Chicago

Atlanta

     

773568

644520

677319

911382

   Domestic Receivables   

Chicago

Pittsburgh

Dallas

Pasadena

 

2



--------------------------------------------------------------------------------

SCHEDULE B

Receivables created by domestic sales of the following businesses:

 

•  

U.S. Printing Papers

 

•  

Consumer Packaging

 

•  

Industrial Packaging

 

•  

xpedx – Excluding the following:

 

(i) Stores Division; and

 

(ii) Cincinnati Reading Road Division, location #679.

 

•  

U.S. Pulp

 

3